Title: From John Adams to Jn. Pas. Lacoste & Courtiau, 29 April 1782
From: Adams, John
To: Lacoste, Jn. Pas., & Courtiau (business)



Amsterdam April 29th. 1782
Gentlemen

I have recd. the polite Letter, which You did me the honor to write me on the 26th with the Letter from St. Petersbourg. Let me beg of You to give me a minute of the Postage of this and any other Letter You may recieve for me, that I may repay You.
You do me too much honor in ascribing the late glorious Event to me. It is the Result of a vast Combination of Causes which have been operating in several Nations and various Quarters of the Globe, in which I had very little more Influence than the Fly upon the Chariot Wheel in raising the Dust.
I do not however rejoice in it the less. It appears to me a foundation for Prosperity and Security to both Nations, whom may God bless.

I have the honor to be, Gentlemen, your obliged and obedient humble Servant

